        Case 4:19-cr-00600-KGB Document 50 Filed 07/22/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

UNITED STATES                                                         PLAINTIFF


V.                              NO. 4:18-CR-00404 LPR
                                NO. 4:19-CR-00600 KGB


PATRICK DESHUN WEAVER                                               DEFENDANT


                                     ORDER

      Before the Court is the motion of the United States to revoke defendant

Patrick Weaver’s pre-trial release. Erin O’Leary appeared for the United States

and Jordan Tinsley appeared on behalf of defendant Weaver. Weaver appeared by

video teleconference from Pulaski County Detention Facility. Weaver waived his

right to appear in person and consented to the hearing being held by video

teleconference. Weaver admitted to the allegations of pre-trial violations set forth

in the supplemental petition.

          The Court finds that Weaver has violated his conditions of release as set

forth in the supplemental petition, and orders that his conditions of release be

modified to require in-patient drug abuse treatment, followed by Chem Free living

to include out-patient mental health treatment until otherwise ordered. The Court

is advised that a bed in the appropriate facility will likely not be available until
        Case 4:19-cr-00600-KGB Document 50 Filed 07/22/20 Page 2 of 2




August, and the facility will not admit patients directly from custody. Therefore,

the Court orders that Weaver be released immediately to his third-party custodian

and that he remain in quarantine for at least 14 days before being admitted for in-

patient treatment. The Court further orders that Weaver be tested for COVID-19

with a negative result before being admitted for in-patient treatment. While

Weaver is on release pending admission to in-patient treatment, the conditions of

release previously imposed remain in effect.



      IT IS SO ORDERED this 22nd day of July, 2020.



                                      ____________________________________
                                      UNITED STATES MAGISTRATE JUDGE
